 INDIANA MILLS & MANUFACTURING, INC.517IndianaMills&Manufacturing,Inc. and Essie JeanSidwell.Case 25-CA-7204March 31, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn December 24, 1975, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions, a motion to amend the complaint,and a supporting brief, and the Respondent filedwith the Board its brief to the Administrative LawJudge in support of the Decision and a motion inopposition to the General Counsel's motion toamend the complaint.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the motions, exceptions,and briefs and has decided to affirm the rulings, find-ings,and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.1 In view of our disposition of this case,we find it unnecessary to ruleupon the General Counsel'smotion to amend the complaint so as to allegethat the conduct litigated herein also violated Section 8(a)(3) of the Act.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE,Administrative Law Judge: Thiscase came on to be heard before me at Indiana olis, Indi-ana, on November25, 1975,upon a complaintissued bytheGeneral Counsel of the NationalLaborRelationsBoard and an answerfiled byIndiana Mills&Manufac-turing, Inc., hereinafter sometimes called the Respondent.2The issuesraised bythe pleadings relate to whether or not1The complaint in this case was issued onAugust 29, 1975. on a chargefiled on July 11, 1975, and duly served on the Respondenton thesame day.theRespondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by discharging Essie 'Jean Sidwell because she had engaged in concerted activi-ties protected by Section 7 of the Act.3 Briefs have beenreceived from the General Counsel and the Respondent,and have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OFFACT AND CONCLUSIONSI.PRELIMINARY MATTERS(COMMERCE AND JURISDICTION)The complaint alleges, the answer admits, and I find that(1) the Respondent is engaged at Carmel, Indiana, in themanufacture of seat belts and related safety equipment; (2)its purchases of goods and materials and its sales of prod-ucts in interstate commerce are sufficient to satisfy thestandards for the assertion of jurisdiction; and (3) the Re-spondent is an employer within the meaning of Section2(2) of the Act, and engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICES ALLEGEDThe General Counsel alleges that Sidwell was dischargedbecause, in concert with other employees, she complainedtomanagement about the distribution of work for whichthe employees were paid on a piece rate basis, and becauseshe gave information to employees in the packing and ship-ping department about the merits of a piece rate system ofcompensation. The Respondent contends that Sidwell wasdischarged because of her record of excessiveabsenteeismand tardiness and because she borrowed money from man-agementofficials and employees, and failed to repay theloans.At times material to this case the Respondent employedapproximately 55 production employees, and its operationsconsisted of cutting, assembly, sewing, and a packing andshipping department. Approximately 15 employees wereinvolved in the sewing operation in the production of seat(regular) belts, lap belts, and miscellaneous items. Theseamstresseswere paid a basic hourly wage withan incen-tive piece rate supplement. Because of the greater complex-ity of the work involved, earnings were greater in the pro-duction of lap belts, and seven of theseamstresses,including Sidwell, were engaged from time to time in lapbelt production. Assignment to lap belt work was made onthe basis of seniority, the availability of work, and the needfor production. Among the sevenseamstresseson lap belts,Sidwell ranked third in seniority. The Respondent has useda piece method of compensation in the sewing departmentfor 6 years, and similar piece rate systems were implement-ed in the packing and shipping department during the lastweek of May 1975.2 The name ofthe Respondentappears as correctedat the hearing.3At the outsetof the hearingthe General Counsel withdrewallegationsthat Sidwellhad engaged in union activities and thather discharge violatedSec. 8(a)(3) of the Act.223 NLRB No. 54 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosadell LaFollette worked in the sewing department asa seamstresson regular belts, lap belts, and miscellaneousitems. In April or May 1975 ° LaFollette had conversationswith some of the employees, including Sidwell, about thedistribution of the lap belt work. In the same time periodLaFollette complained to Gregory Fine, supervisor of thesewingdepartment, about the distribution of the work andthat she was being deprived of the better paying work infavor of employees who wasted time. Of those who wastedtime,LaFollette complained to Gregory Fine about Sid-well and two other employees.LaFollette had other conversations with employeesabout the lap belt work, and she also testified to otherconversations with Gregory Fine, albeit without specifica-tion of time or content. In mid-May, LaFollette, Sidwell,and employee Ida Morgan brought the complaint to theattentionof John Fine, the Respondent's vice president incharge of production. It is clear that LaFollette acted asthe principal spokesman at this meeting, but she was un-able to recall what, if anything, Sidwell said during thecourse of themeeting.LaFollette was not questioned ex-tensively about the meeting with John Fine, but it was es-tablished that the primary topic of discussion was the dis-tribution of lap belt work, and that John Fine explainedthe matter to the satisfaction of the employees.During the week of June 2, LaFollette again talked withSidwell about the distribution of the lap belts, and askedGregory Fine if he would arrange for her to talk withJames R. Anthony, the Respondent's president. From thetestimony of Gregory and John Fine, it appears that theformer relayed LaFollette's request to Anthony, but he wasoccupied and asked John Fine to talk with the employees.On the morning of June 6, Sidwell asked LaFollette to ac-company her to John Fine's office.At themeeting,which was also attended by GregoryFine, LaFollette again acted as the principal spokesman.She told John Fine that she was prepared to be discharged,but she had some things to say and intended to say them.LaFollette told John Fine about employees who wastedtimeon the telephone, and complained about the distribu-tion of lap belt work to those who wasted the Company'stime.According to LaFollette, Fine explained to her satis-faction the procedures for the distribution of lap belt work.On directexaminationLaFollette stated that John Fineasked Sidwell about employee Karin Reid in the shippingdepartment and whether Sidwell had talked to Reid abouta piece work system. After having read her prehearing affi-davit LaFollette testified that John Fine told Sidwell thatshe had beendiscussingher pay with an employee from theassembly department. After her recollection was again re-freshed, LaFollette testified that John Fine told Sidwellthat she shouldn't discuss her earnings with other employ-ees, and told her to get her things and get out, and that hedid notwant to seeher again.On cross-examination LaFollette testified that Sidwelltook no part in the conversation until John Fine had ex-plained the distribution of the lap belt work. At this junc-ture Sidwell made some comment about seniority, and4 All dates hereinafter are in 1975. unless specified to thecontrary.John Fine answered that he had been wanting to talk withher about her tardiness, record of absenteeism, and herhabit of leaving work early. Fine stated that he hadchecked Sidwell's timecards for the prior 8 weeks, and shehad not worked a 40-hour week during any of this periodof time. LaFollette also testified that John Fine remindedSidwell that she had borrowed money from him and fromother employees, and told her that she was fired.In further examination LaFollette acknowledged thatSidwell had missed work, that she had been required to doSidwell'swork when she left early, and confirmed theRespondent's policy with respect to attendance. LaFollettealso testified that, after the June 6 meeting, she told man-agement representatives and some of the employees that,after hearing what John Fine had to say, she agreed thatSidwell should have been terminated.From my observations and review of her testimony, Ifind that Rosa LaFollette appeared in this proceeding asan extremely reluctant witness. While there is no reason toquestion the honesty of her answers, there are gaps in hertestimony caused by her inability to recall pertinent por-tions of the conversations and the need to constantly re-fresh her recollection. Accordingly, and because of the rea-sons related below, I cannot credit Sidwell. I have acceptedLaFollette's testimony to the extent the missing contents ofthe several conversations have been provided by evidenceadduced through other witnesses.Sidwell was hired by the Respondent in January 1970,and she worked as a seamstress for the whole period of heremployment. She testified to conversations with LaFolletteabout the distribution of the lap belt work and that inApril, and on numerous other occasions, she had com-plained to Gregory Fine that she was not receiving a fairshare of the lap belt work. According to Sidwell, GregoryFine explained that he tried to be fair in distributing thework, but there was not a sufficient amount of work todistribute.Sidwell confirmed that in mid-May she accompaniedLaFollette and Ida Morgan to a meeting with John Fine,and she believed that she asked Fine why Ida Morgan,with less seniority, was receiving lap belt work, and thatMorgan agreed with her comment. According to Sidwell,John Fine replied that he would talk to his brother Gregoryabout her complaint. On cross-examination Sidwell wasunable to recall whether John Fine replied to her com-plaint by telling her that production needs required thatlap belts had to be assigned to employees who regularlyattended work.Sidwell testified that in May she had a conversation withemployee Karin Reid of the shipping department about thepiece rate system, and Sidwell told Reid that she couldmake from $35 to $40 a day when working on lap belts.Reid commented that the employees in the shipping de-partment had talked about a piece rate system, but wereafraid to bring the subject up with their foreman. Sidwellsuggested that the employees talk to John Fine.Reid testified to the May conversation, but her versionvaried in some degree from that proffered by Sidwell. Ac-cording to Reid, the conversation was devoted to the piecerates in the assembly department. Reid confirmed that Sid-well told her to talk to John Fine, and she also confirmed INDIANA MILLS & MANUFACTURING, INC.that a piece rate system of compensation was implementedin the packing and shipping department during the lastweek in May.In addition,Reid testified that in mid-Au-gust Jack Francis,the foreman of the packing and shippingdepartment,called her to his office and told her she wasnot to discuss the piece rates and her pay with sewers andother employees.Jack Francis was not alleged in the complaint as a super-visor and agent of the Respondent,and there is similarlyno allegation that Francis interfered with employees' Sec-tion 7 rights.Although the General Counsel amended thecomplaint to allege Francis as a supervisor and agent, theproof adduced was insufficient to support the allegation. Ifind that Jack Francis is not a supervisor or agent of theRespondent,and whatever remarks he made to Karin Reidare not bindingon the Company.According to Sidwell,on June 5,the day preceding herdischarge,she repeatedto GregoryFine a previous requestto meet with President Anthony.Fine replied that Anthonywas busy and did not have time to meet with her.Sidwellarrived at work at 9:35 a.m. on June 6 and was told byGregory Fine,"Let's go see John."Sidwell complainedthat she wanted to see Anthony,and Fine repeated, "No,let's go see John."Sidwell alerted LaFollette,and they pro-ceeded to John Fine's office.Sidwell confirmed that LaFollette did most of the talk-ing at the meeting with John Fine,and that the latter ex-plained that there was not enough lap belt work to distrib-ute to all of the employees.Sidwell asked why Ida Morganwas given lap belts when Sidwell had greater seniority. Ac-cording to Sidwell,Fine replied by asking what businessshe had to lead the employees in shipping on the piece ratematter.Fine told Sidwell that the Company had been goodto her, that the Company,Fine,and other people in theplant had lent her money,and that she had not repaid theloans.Fine further told Sidwell that he didn't like her atti-tude, that she was to take her materials and get out, thatshe was fired.Sidwell also testified that about 45 minutesafter she left the plant she called John Fine and told himshe did not actually know why she had been fired. Fineanswered that it was because of her attitude and her absen-teeism.On cross-examination,Sidwell testified that thematter of attendance was not brought up during the courseof the meeting with John Fine on June 6, and that she firstbecame aware that this was a reason for her dischargewhen she called Fine 45 minutes after she left the plant. Inprevious testimony,however,Sidwell admitted that JohnFine did say something about 40 hours at the time he dis-charged her.Throughout the course of her testimony Sidwell insistedthat her performance and attendance at work were proper,had never been subjects for prior warnings or reprimands,and could not,accordingly,have been a motive for herdischarge.On direct examination Sidwell admitted that she missedsome work in 1975 because she had to take off early somedays to visit a doctor and receive injections for an irondeficiency.According to Sidwell the number of times shereceived the injections varied from week to week,and thatshe had to drive a considerable distance to reach thedoctor's office.Sidwell testified that she explained her ail-519ment to Gregory Fine, and that she never left work earlywithout Gregory Fine's permission.In further examination Sidwell adhered to her conten-tion that her attendance was not a reason for her termina-tion. She insisted that she had permission from GregoryFine to leave work early to attend the doctor, that shealways called in on days when she was tardy or absent, butadmitted that she did not always call in before the begin-ning of the shift as required by the Respondent's workrules. Sidwell denied that she had any meetings with JohnFine in 1975 about her attendance, and could not recallthat John Fine threatened to discharge her unless she im-proved her attendance. Notwithstanding her denials ofproper attendance, Sidwell admitted that John Fine of-fered to change her starting time, and that the reason forthe offer was to encourage her to attend work on time.Sidwell also insisted that John Fine had given her permis-sion to report late for work, but that Gregory Fine hadcanceled the permission. As to the matter of borrowedmoney, Sidwell admitted that John Fine may have talkedto her about the money she had borrowed from him, butdenied that Fine ever mentioned the money she had bor-rowed from employee Steve Mathis. As a witness for theGeneral Counsel in his case-in-chief, as well as a rebuttalwitness, Sidwell insisted that she repaid all of the loans,except the amount owed to John Fine.John Fine testified that in March 1975,after discussionswith Gregory Fine and in the light of complaints from em-ployees, he called Sidwell to his office with the intent todischarge her. Fine explained that some of the employeeshad complained that she was not doing her work and wasleaving the plant before quitting time. Fine also remindedSidwell that she had not repaid his personal loan, and thatSteveMathis had complained that she had not repaid themoney borrowed from him. Sidwell cried, stated that shewas having trouble getting to work on time, promised toimprove her attendance, and agreed to repay the moneyshe had borrowed. Fine revoked the order to discharge Sid-well, and offered to change her starting time to permit herto improve her attendance. Fine also reminded Sidwell thatthe Company's work rules required her to call in before thestarting time if she was to be late or absent. Fine deniedany knowledge of Sidwell's physical ailment, and deniedthat she had.permission to leave work early to attend adoctor for iron injections.John Fine admitted that he had ameetingwith employ-ees LaFollette,Morgan, and Sidwell, and that LaFollettecomplained about the distribution of the lap belt work.Fine explained how lap belt work was distributed, and alsotold Sidwell that if she wanted to be assigned to lap beltwork in accord with her seniority, she would have to cometo work on time and remain at work until quitting time.Gregory Fine testified in this proceeding, verifiedSidwell's poor attendance record, and particularly her latearrivals and early departures. He testified that Sidwell leftwork without permission, and that she had permission toleave only in about one of eight early departures. He de-nied any knowledge that Sidwell was attending a doctor toreceive iron injections,and denied that she asked permis-sion to leave work early for this reason. Fine further testi-fied that employees complained about Sidwell's perfor- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDmance and work attendance,and that on numerous occa-sions in 1975 he cautioned her about the necessity to attendwork on a regular basis.Fine also offered to changeSidwell's starting time as an incentive to improve her atten-dance.GregoryFine admitted that Sidwell had talked to himabout the distribution of lap belt work,as had LaFollette,and that he was aware that the employees had also talkedto John Fine.He also testified that Sidwell talked.to himabout the lap belts on June 2, the Monday preceding herdischarge,but he was not questioned about the requestsmade by Sidwell and LaFollette to meet with Anthony.As to the events of June 6,John Fine testified that hehad had several conversations with his brother aboutSidwell's financial problems and attendance,and that, onJune 2, Sidwell left work 4-1/2 hours early. On June 4,Sidwell was absent from work for the whole day.At sometime during the course of the week,Gregory Fine reportedto Anthony that Sidwell wanted to talk with him. Anthonywas busy and asked John Fine if he would talk with Sid-well. Fine agreed, but told Anthony that he was havingproblems with Sidwell because of her absenteeism.Antho-ny instructed Fine to get the facts.Fine complied and gaveAnthony amemorandum reflecting that in the prior 8weeks Sidwell had worked a weekly schedule varying froma low of 27-1/2 hours to a high of 39 hours. Anthony in-structed Fine, "Let her go." On June 5, John Fine instruct-ed Sidwell to report to his office,but she did not comply onthat day.At 3 p.m. Fine again asked his brother why Sid-well had not reported,and was informed that she had leftfor the day.On the following morning John Fine met with LaFolletteand Sidwell. LaFollette opened the conversation by statingthat she expected to be fired,but that she was still unhappyabout the distribution of the lap belts.Fine explained thatthe lap belts were distributed according to seniority, andthat because of material shortages there were not enoughto go around.At this juncture Sidwell asked about IdaMorgan doing lap belts out of seniority.Fine stopped herwith the comment that he had compiled an 8-week summa-ry of her attendance,and that he was discharging her forabsenteeism,showing other employees her paycheck, andfailing to repay the money she had borrowed from him andSteve Mathis.As a witness of the General Counsel and theRespondent,John Fine denied that he said anything toSidwell about leading employees in the packing and ship-ping department on the piece work issue.He admitted,however,that he did say something to Sidwell about show-ing her paycheck to Karin Reid,an incident he heard ofthrough the grapevine,and that he also told Sidwell that hedid not like her attitude. Fine also acknowledged that Ka-rinReid had approached him about a piece work systemfor the shipping department,and that after the system wasinstitutedReid asked him to explain how the system ofcompensationworked.The record leaves no doubt that Sidwell's attendance atwork was less than exemplary.In addition to the abstractof her attendance during the 8 weeks preceding her dis-charge,the record contains a summary of her attendancefor the period from January 2 through June 2, 1975. In thisperiod Sidwellmisseda total of 16 whole workdays. In thecourse of I week, January 20, she reported late for workand left early every day. The record reflects a total of 21other early departures, ranging in amount from three-fourths of an hour to 4-1/4 hours.Sidwell contends that her early departures were necessi-tated by her physical ailment and her erratic schedule witha physician. Sidwell's working hours were from 7 a.m. to 3p.m.,which should have allowed ample time during theregular day to attend a doctor on her own time. In manyinstances, moreover, the time she left early fails to coordi-nate with her own testimony of the amount of time neces-sarily required. In some weeks Sidwell departed early on 2to 5 workdays. In addition to all of the evidence, the recordreflects that the Respondent maintains medical insurancefor its employees, which would have covered the majorportion of Sidwell's expenses for iron injections.The rec-ord is clear that Sidwell made no claim for insurance pay-ments duringthe whole of 1975.In arriving at ultimate findings and conclusions in thisproceeding I have necessarily discredited all of the testimo-ny of Essie Jean Sidwell which in any way conflicts withevidence adduced through other witnesses or documents.The whole of Sidwell's testimony is a compilation of half-truths, carefully studied evasions, and purposeful falsifica-tions. In addition to the conflicting and contradictory testi-mony reviewed above, I have also rejected Sidwell's testi-mony on the grounds of the evidence concerning themoney she borrowed from employee Steve Mathis, and hertestimony that she repaid the loan.On direct examination by the General Counsel, Sidwelltestified that the only loan she had not repaid was the per-sonal loan from John Fine. As the Respondent introducedevidence that the loan from Mathis to Sidwell had not beenrepaid, the General Counsel called Sidwell as a rebuttalwitness.As a rebuttal witness, Sidwell testified that shecould not recall the amount of money borrowed fromMathis, but that it was more than $100. She also testifiedthat the full amount of the loan from Mathis had beenrepaid, and that the loan was paid in December 1974.At the conclusion of Sidwell's rebuttal testimony, theGeneral Counsel subpenaed employee Steve Mathis, con-tending on the record that upon information and belief ofthe facts supplied by Sidwell, Mathis would confirm thatthe loan had been repaid. Mathis appeared in response tothe subpena, and the General Counsel took time off therecord for a personal interview of Mathis before callinghim to the stand. After Mathis was called and sworn, theGeneral Counsel announced that, in the light of his briefoff-the-record discussion with Mathis, he had no questionsof the witness. Counsel for the Respondent did questionMathis, however, as his own witness. Mathis testified thathe had loaned Sidwell a total of $170, and the loan wasmade in two increments. Mathis also testified that, as ofthe date of the hearing in this proceeding, Sidwell stillowed him $150.The General Counsel's conduct in subpenaing Mathis,ascertaining his testimony in an off record discussion, andthen refusing to question Mathis after he had called him tothe stand, with knowledge that his testimony would be con-trary to Sidwell's, borders urgently on purposeful suppres-sion of evidence. The General Counsel's conduct aside, INDIANA MILLS & MANUFACTURING, INC.Mathis' uncontradicted testimony is that the loan was notrepaid, and Sidwell's testimony to the contrary, as a wit-ness in the case-in-chief and on rebuttal, is clearly contraryto the fact.Ifind and conclude that Essie Jean Sidwell was dis-charged by the Respondent for cause, and not for reasonof anyactivitiesprotected by the Act. As reviewed above,there was good cause for Sidwell's discharge. She was con-sistently tardy, absent from work, and she equally consis-tently left work early without permission. She had beenwarned about her attendance, threatened with dischargebecause of her work habits and personal loans, and shecontinued to persist in violating the Respondent's workrules. Although the General Counsel contends that the Re-spondent seized on Sidwell's attendance as a pretext for thedischarge, the record does not support the contention. Therecord reflects that of the seven employees who worked onlap belts, two employees had absence records to comparewith Sidwell's. However, the record also reflects that theRespondent discharged two other employees with absenteerecords not as bad as Sidwell's. There is the additionalevidence,moreover, that Sidwell's absentee record wascompounded by her consistent failure to report her ab-sence and tardiness, and by her equally consistent failureto obtain permission when she left work early.The General Counsel also contends that, even if the Re-spondent had good cause to discharge Sidwell, her termi-nation was motivated by her concerted activities. I rejectthe contention as lacking in merit. Sidwell did complainabout the distribution of lap belt work, but she was not theonly or principal person engaged in this activity. RosadellLaFollette was equally involved in complaining about thedistribution of the lap belt work, and she acted as the prin-cipal spokesman in confrontations with the Respondent'smanagement. Similarly, Karin Reid spoke to John Fineabout a piece rate system for the packing and shippingdepartment, and thereafter asked Fine how this system ofcompensation was implemented. Neither LaFollette norReid was discharged, and there is no evidence that theRespondent bore them any animosity because of their ac-tivities.Icredit John Fine's testimony that he had heard thatSidwell had shown her check to another employee, and521that he referred to this incident during the termination in-terview. I do not find, however, that Sidwell's activitieswith respect to Karin Reid and the shipping departmentemployees provided any motive for her termination. Sid-well had a bad performance record for which she had beenwarned in the past, and which had been a subject of con-cern to both John and Gregory Fine. When John Fine toldAnthony of the problems with Sidwell, he was instructedby Anthony to "get the facts." When the facts were pre-sented in a memorandum of Sidwell's attendance recordfor the preceding 8 weeks, Anthony directed her discharge.There is no evidence that Anthony was aware of Sidwell'sconversation with Karin Reid, or that he knew or had rea-son to believe that Sidwell had counseled anyone on thepiece rate system of compensation. Anthony directed thedischarge solely on the basis of Sidwell's job performance.CONCLUSIONS OF LAW1.The Respondent, Indiana Mills & Manufacturing,Inc., is an employer within the meaning of Section 2(2) ofthe Act, and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Jack Francis is not a supervisor or agent of the Re-spondent within the meaning of Section 2(11) of the Act.3.The General Counsel has not proved that the Respon-dent violated the National Labor Relations Act, as amend-ed, by discharging Essie Jean Sidwell. .Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDERSThe complaint herein should be, and it hereby is, dis-missed in its entirety.5 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.